      Case 5:19-cv-00110-BRW-PSH Document 75 Filed 08/24/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

EDGAR LEE GUINTHER                                                   PLAINTIFF
ADC #100017

v.                             No: 5:19-cv-00110 BRW-PSH

MYESHA J. BARKER, et al.                                             DEFENDANTS
                                            ORDER

       I have reviewed the Proposed Findings and Partial Recommendation (Doc. No. 69)

submitted by United States Magistrate Judge Patricia S. Harris, and the timely objections. After

carefully considering the objections and making a de novo review of the record in this case, I

approve and adopt the Proposed Findings and Partial Recommendation in all respects.

       Accordingly, the ADC Defendants’ motion for summary judgment (Doc. No. 41) is

GRANTED. Guinther’s claims against the ADC Defendants are dismissed without prejudice

due to Guinther’s failure to exhaust available administrative remedies. Guinther’s claim against

Barker remains.

       IT IS SO ORDERED this 24th day of August, 2020.

                                             Billy Roy Wilson________________
                                             UNITED STATES DISTRICT JUDGE
